Opinion issued June 17, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00052-CR
                               NO. 01-21-00053-CR
                               NO. 01-21-00054-CR
                            ———————————
                     IN RE BRADY JOSEPH RAY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Brady Joseph Ray, has filed a pro se petition for writ of mandamus

requesting that we compel the trial court to order the production and inspection of

evidence requested by relator.1 We deny the petition.


1
      The underlying case is State of Texas v. Brady J. Ray, cause numbers 1635384,
      1635385, and 1635386, pending in the 339th District Court of Harris County, Texas,
      the Honorable Te’iva Bell presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2